 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                CASE NO. 1:12-CR-0237 AWI
 9                              Plaintiff
                                                                  ORDER REGARDING SENTENCE
10                     v.                                         REDUCTION UNDER 18 U.S.C. §
                                                                  3621(e)(2)(B)
11       SHANNON MEZIERE,
12                              Defendant                         (Doc. No. 41)
13

14

15           On August 25, 2014, following a change of plea, the Court sentenced Defendant to a total
16 concurrent sentence of 150 months imprisonment and 48 months supervised release for violations

17 of 21 U.S.C. § 841(a)(1) (distribution of methamphetamine), 26 U.S.C. § 5861(d) (possession of

18 an unregistered firearm), and 18 U.S.C. § 922(g)(1) (felon in possession of a firearm).1 See Doc.

19 Nos. 35, 36. On June 23, 2016, pursuant to a stipulation, Defendant’s total sentence was reduced

20 to 120 months pursuant to 18 U.S.C. § 3582(c)(2). See Doc. Nos. 39, 40.

21           On February 25, 2019, the Court received a letter from Defendant. See Doc. No. 41. The
22 letter states that Defendant has completed the 10-month 500-hour Residential Drug Abuse

23 Program, but he has been informed by the Drug Abuse Coordinator and the Warden of his prison

24 in New Mexico that he will not receive any reduction in his sentence under 18 U.S.C. §

25 3621(e)(2)(B). See id. Defendant seeks the Court’s aid in getting the Bureau of Prisons to follow

26 the sentence imposed and give him a reduction under § 3621(e).
27
     1
28    Defendant received a sentence of 150 months for the § 841 violation, and 120 months for the § 5861 and § 922
     violations.
 1         Defendant does not cite any statutory or other basis for this Court to act on his request.
 2 The Bureau of Prisons has the discretion to grant early release under § 3621(e)(2)(B). See 18

 3 U.S.C. § 3621(e)(2)(B); Reeb v. Thomas, 636 F.3d 1224, 1228 n.4 (9th Cir. 2011); Fristoe v.

 4 Thompson, 144 F.3d 627, 630 (10th Cir. 1998). That discretion does not create a federally

 5 protected liberty interest. See Reeb, 636 F.3d at 1228 n.4; Fristoe, 144 F.3d at 630. More

 6 importantly, the Ninth Circuit has held that “federal courts lack jurisdiction to review the [Bureau

 7 of Prison’s] individualized RDAP determinations made pursuant to 18 U.S.C. § 3621.” Reeb v.

 8 Thomas, 636 F.3d 1224, 1228 (9th Cir. 2011). Therefore, the Court is without jurisdiction to act

 9 on Defendant’s request.

10

11                                               ORDER
12         Accordingly, due to lack of jurisdiction, the Court DENIES the Defendant’s request
13 regarding early release under 18 U.S.C. § 3621(e).

14
     IT IS SO ORDERED.
15

16 Dated: March 1, 2019
                                                SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
